Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 1 of 16 Pageid#: 1143




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

  CLARA SCHACK,                              )
                                             )
                Plaintiff,                   )        Civil Action No. 7:19cv0076
                                             )
  v.                                         )        MEMORANDUM OPINION
                                             )
  PARALLON                                   )
  ENTERPRISES, LLC et al..,                  )        By: Hon. Thomas T. Cullen
                                             )         United States District Judge
                Defendants.                  )


         Plaintiff Clara Shack brought this case under the Americans with Disabilities Act, the

  Pregnancy Discrimination Act, and Virginia contract law, alleging that defendant Parallon

  Enterprises discriminated against her on the basis of a pregnancy-related disability and

  fraudulently induced her to resign her job with promises of a new one. The case is now before

  the court on defendant’s motion for summary judgment. Because the undisputed evidence

  shows no contract and because Schack’s absenteeism places her outside the protection of the

  laws she has invoked, the court will grant summary judgment to Parallon on all claims.

                                                 I.

         On July 23, 2018, Plaintiff Clara Schack began employment at Montgomery Hospital

  as a part-time registrar, working 25 to 30 hours a week. (See ECF No. 46-1 at 18.) Within the

  first two weeks of her employment, on August 1, Schack called out of work. (See id. at 40.)

  This constituted an “occurrence” under Parallon’s attendance policy. (See id.; ECF No. 44-3 at

  1.) The accumulation of three occurrences within the first 90 days of employment with
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 2 of 16 Pageid#: 1144




  Parallon is grounds for termination. (See ECF No. 44-3 at 2.) Other than this absence, the first

  month of Schack’s employment passed without incident.

         The events leading to this lawsuit began on August 30, 2018, when Schack informed

  Lisa Albert, her supervisor, and Suzanne Caldwell, Albert’s supervisor, that she was pregnant.

  Schack’s pregnancy brought on extreme nausea and dehydration (Hyperemesis Gravidarum),

  causing her to have trouble attending work. She arrived late on September 4 and called out of

  work entirely on September 6 and 13. (See ECF No. 44-1 at 42–43.) On September 13, Schack

  contacted Harriet Spencer-Bennett, the assistant director of human resources at Parallon and

  requested an accommodation for her pregnancy-related symptoms. Spencer-Bennett informed

  Schack that she needed to fill out a reasonable accommodation request form and provide a

  doctor’s note certifying her need for an accommodation. (See ECF No. 44-10 at 1.) She also

  requested that Schack complete the relevant paperwork by September 24. Schack did not

  immediately provide a note and, following her conversation with Spencer-Bennett, called out

  of work on September 18, 24, 27, and October 1. (See ECF No. 44-1 at 50.)

         Finally, on October 3, Schack provided a doctor’s note to Parallon. The note was signed

  on September 28 and excused Schack from two weeks of work following that date. But

  Schack’s doctor did not excuse her earlier absences. (See ECF Nos. 44-13; 44-1 at 51.) After

  Parallon received the note, it excused Schack from attending work (despite her having

  accumulated three occurrences under the attendance policy, rendering her eligible for

  termination) until her proposed return-to-work date of October 16. (See ECF No. 44-14.) The

  day before she was scheduled to return, Schack emailed Spencer-Bennett and informed her

  that she would not be able to return to work the next day and was attempting to obtain a


                                                -2-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 3 of 16 Pageid#: 1145




  doctor’s note extending her leave. (See ECF Nos. 44-1 at 55–57, 93–94; 44-15.) Two hours

  after sending that email, Schack again contacted Spencer-Bennett to tell her that she would, in

  fact, be returning to work, but would be requesting shorter shifts. (See ECF Nos. 44-1 at 55–

  57, 93–94; 44-16.) Spencer-Bennett informed Schack that she would need a doctor’s note to

  support her request. (See ECF No. 44-17.) Schack never produced such a note.

         Schack returned to work on October 16 but quickly began calling out again. She missed

  work on October 25 and 26 due to a family emergency unrelated to her medical condition,

  finding a replacement for the latter date but failing to inform her manager of such. This

  violated Parallon’s policies. (See ECF No. 44-1 at 59–61.) Schack called out again on

  November 1 for unknown reasons not related to her medical condition. (See id. at 61–62.)

  Continuing this pattern, she called out of work on November 3 and 6, failing to abide by

  Parallon’s policies on both occasions. (See id. at 61–62, 70.)

         After these repeated absences, Schack received a “corrective action” notice from her

  supervisors. This written discipline informed her that she had missed scheduled shifts, failed

  to follow call-out procedures, had uncompleted training courses, and that her productivity was

  unsatisfactory on the shifts she had attended. (See ECF No. 44-18 at 1–2.) Some time after

  Schack received this corrective action, Jennifer Gillespie, the Regional Director at Parallon and

  Caldwell’s supervisor (Schack’s supervisor’s supervisor’s supervisor), received a call from

  Schack’s father, who was upset about the corrective action. Gillespie recalls that the call was

  threatening in nature and that Mr. Schack informed her he was a local law enforcement officer

  and implied he would “make things right” on his daughter’s behalf. (See ECF No. 44-19 at 42–

  44.)


                                                 -3-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 4 of 16 Pageid#: 1146




             Around this time, Gillespie also engaged plaintiff Schack in a conversation about

  finding a different position within Parallon more suited to her needs. There is some dispute

  about exactly how the conversation progressed, but eventually the two discussed Schack

  moving to a clerk position in the records department. (See ECF Nos. 44-1 at 78; 44-19 at 50–

  51.) There is much dispute about what happened next. Schack’s filings allege that Gillespie

  promised her the clerk position outright. (See ECF Nos. 1 at 7–8; 46 at 16.) Her deposition,

  on the other hand, tells a much milder story. There, she says that Gillespie told her that the

  position would “be a lateral move” and “made it seem” like Schack would get the position.

  (ECF No. 44-1 at 79–81.) For her part, Gillespie denies having any conversation with Schack

  about helping her secure the clerk position.1 (See ECF No. 44-19 at 56–58.)

             After discussing the clerk position with Gillespie, Schack applied for it on November

  10. Then, on November 12, Schack resigned from her position as a registrar. She alleges that

  Gillespie told her she had to resign in order to “move to” the clerk position, (see id. at 81–82),

  a contention Gillespie disputes, (see id. at 60–61). On November 13, Schack received an email

  from the recruiter for the clerk position requesting permission to contact Schack’s prior

  manager to confirm approval of her application, a necessary step because Schack had been

  employed at Parallon for less than six months. (See ECF No. 44-22.) Schack texted Gillespie a

  screenshot of this email to “see what the next step is and if [she] needed to get approval.”

  (ECF No. 46-27 at 7.) Gillespie responded, “I’ll reach out!” (Id. at 8.) Gillespie testified that

  she reached out to Caldwell and asked her to contact the department hiring the clerk. (See ECF

  44-19 at 57.) The hiring manager for the position cannot recall whether Caldwell reached out

                                         
  1   For purposes of this motion, the court adopts Schack’s version, as outlined in her deposition testimony.

                                                               -4-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 5 of 16 Pageid#: 1147




  to her regarding Schack’s application, (see ECF No. 46-33 at 20), and the recruiter for the

  position does not remember anyone reaching out regarding Schack’s application, (see ECF No.

  44-23 at 10). Schack herself never responded to the recruiter’s email or reached out to her

  manager. (See ECF No. 44-1 at 90.) Because Schack never responded to the email giving the

  recruiter authorization to contact her manager, the recruiter automatically rejected her

  application for the clerk position. (See id. at 23–24.)

         On February 3, 2020, Schack filed the instant suit alleging that Parallon breached its

  contract to give her the clerk position; fraudulently induced her to resign; and violated Title

  VII, the Americans with Disabilities Act, and the Pregnancy Discrimination Act. Parallon now

  moves for summary judgment on all claims.

                                                   II.

         Under Rule 56(a), the court must “grant summary judgment if the movant shows that

  there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

  matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Glynn v.

  EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the court

  should consider “the pleadings, depositions, answers to interrogatories, and admissions on

  file, together with . . . [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether a

  fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit under the

  governing law will properly preclude the entry of summary judgment. Factual disputes that are

  irrelevant or unnecessary will not be counted.” Id. (citation omitted). The moving party bears

  the initial burden of demonstrating the absence of a genuine issue of material fact. Celotex, 477


                                                  -5-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 6 of 16 Pageid#: 1148




  U.S. at 323. If that burden has been met, the nonmoving party must then come forward and

  establish the specific material facts in dispute to survive summary judgment. Matsushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

         In determining whether a genuine issue of material fact exists, the court views the facts

  and draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn,

  710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed, “[i]t is an

  ‘axiom that in ruling on a motion for summary judgment, the evidence of the nonmovant is

  to be believed, and all justifiable inferences are to be drawn in his favor.’” McAirlaids, Inc. v.

  Kimberly-Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration omitted) (quoting

  Tolan v. Cotton, 572 U.S. 650, 651 (2014) (per curiam)). Moreover, “[c]redibility determinations,

  the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge.” Anderson, 477 U.S. at 255. The nonmoving party must,

  however, “set forth specific facts that go beyond the ‘mere existence of a scintilla of

  evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477 U.S. at 252). The nonmoving party

  must show that “there is sufficient evidence favoring the nonmoving party for a jury to return

  a verdict for that party.” Anderson, 477 U.S. at 249. “In other words, to grant summary

  judgment the [c]ourt must determine that no reasonable jury could find for the nonmoving

  party on the evidence before it.” Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir.

  1990) (citing Anderson, 477 U.S. at 248). Even when facts are not in dispute, the court cannot

  grant summary judgment unless there is “no genuine issue as to the inferences to be drawn

  from” those facts. World-Wide Rights Ltd. P’ship v. Combe, Inc., 955 F.2d 242, 244 (4th Cir. 1992).




                                                 -6-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 7 of 16 Pageid#: 1149




                                                      III.

         Schack’s complaint presents five claims: unlawful pregnancy discrimination under the

  Pregnancy Discrimination Act (“PDA”), unlawful disability discrimination under the

  Americans with Disabilities Act (“ADA”), failure to accommodate under the ADA, breach of

  contract, and fraud in the inducement. (See ECF No. 1 at 8–14.) Because the undisputed facts

  do not demonstrate the existence of any contract, the court will grant summary judgment in

  favor of Parallon on the breach of contract and fraudulent inducement claims. Additionally,

  the lack of any contract for future employment undermines Schack’s claims for PDA and

  ADA discrimination. The alleged breach of contract is the only adverse employment action

  alleged in Schack’s complaint; without it, her discrimination claims cannot survive. Even if she

  had pleaded alternative adverse employment actions, Schack has not shown that she could

  perform the essential functions of her position as a registrar and is therefore not protected by

  the ADA or PDA. This defect also undermines her failure-to-accommodate claim. Therefore,

  the court will grant Parallon’s motion for summary judgment as to those claims as well.

         A. Plaintiff has not demonstrated the existence of any contract

         Schack has provided no evidence demonstrating the existence of an enforceable

  contract with Parallon or any fraud related thereto. Construing the evidence in the light most

  favorable to Schack, the record only shows that Gillespie offered to help Schack secure a

  lateral move within Parallon and failed to follow through. There is no evidence of anything

  resembling an offer and acceptance of the kind that would create a legally binding contract.

  Therefore, judgment will be granted to the defendant on the breach of contract and fraudulent

  inducement claims.


                                                -7-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 8 of 16 Pageid#: 1150




         As both parties have indicated, the sum total of Schack’s evidence purportedly proving

  the existence of the contract can be found in this exchange from her deposition:

         A: So she [Gillespie] said that she was going to reach out to the hiring manager
         and talk to her about the lateral move

         Q: Okay

         A: And then I didn’t hear anything until I was prompted by Jenn Gillespie to
         fill out a resignation email. As I did so, I texted her and she said, go ahead and
         send it to Suzanne, and I will let the manager in the other department know and
         we’ll go from there.

         Q: Okay, so she never told you that you were going to get that job, did she?

         A: That was her impression to me.

         Q: Okay, but she never told you that, did she?

         A: She said that I would do a lateral move.

         Q: She would talk to the manager about you doing a lateral move?

         A: Right, but she initiated that I would laterally move to that position

         Q: Okay, potentially, because she’s not the hiring manager, right? She
         encouraged you to apply for this position, right?

         A: Right

         Q: She said, I will reach out to the person who is in charge and talk to them
         about you potentially making this move?

         A: Right, but she made it seem like I was going to get the lateral move.

         Q: Okay. That was your perception?

         A: That is how she made it out.

         Q: Okay. Did she tell you those words, you will get this job?

         A: She said that it will be a lateral move.


                                                 -8-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 9 of 16 Pageid#: 1151




         Q: Okay, but did she tell you that you would get the job? I understand that it
         would be a lateral move, but did she ever tell you, you will get this job, Clara?

         A: She just said that it would be a lateral move, and she instructed me what to
         do, so I did so.

         Q: Okay. When did she instruct you and by what means to resign from your
         position?

         A: She instructed me – I sent my resignation on November 13th. She instructed
         me a few days before to fill out the email, send it to them, and then she would
         do the talking with the other manager to have a lateral move done.

         Q. Okay. Did she say why you needed to resign your position before you
         actually had your job offer?

         A: You would have to resign from that job in order to move to a new job.

  (ECF No. 46-1 at 79–82.)

         This is plainly insufficient to demonstrate the existence of any contract. Virginia law

  recognizes the elementary requirements for contract formation: offer, acceptance, and

  consideration. See Montagna v. Holiday Inns, Inc., 269 S.E.2d 838, 844 (Va. 1980). Here, Schack

  cannot show the first requirement: an offer. An offer is a “manifestation of a willingness to

  enter into a bargain” and “identifies the bargained for exchange.” Chang v. First Colonial Sav.

  Bank, 410 S.E.2d 928, 930 (Va. 1991). When analyzing whether a particular statement

  constitutes an offer to enter into a contract, “the law imputes to a person an intention

  corresponding to the reasonable meaning of his words and acts.” Marefield Meadows, Inc. v.

  Lorenz, 427 S.E.2d 363, 365 (Va. 1993). Nothing in Schack’s testimony resembles an offer for

  an exchange. She testified that Gillespie told her that the clerk position “w[ould] be a lateral

  move” and gave her the “impression” that she would get it. (ECF No. 46-1 at 79–81.) These

  are not the words of legally enforceable bargains. Given their reasonable meaning, Gillespie’s


                                                -9-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 10 of 16 Pageid#: 1152




  statements are simply descriptions of the clerk position and optimistic statements of Schack’s

  chances at securing the position with Gillespie’s help. But they do not manifest an intent to

  enter into a bargain wherein Schack would be given the clerk position in exchange for her

  resignation. See Dodge v. Trustees of Randolph-Macon Woman's Coll., 276 Va. 1, 661 S.E.2d 801, 803

  (Va. 2008) (An offer must be “clear, definite, and explicit” so as to “enable a court to give the

  contract an exact meaning.”); Judicial Inquiry & Review Comm'n of Virginia v. Elliott, 630 S.E.2d

  485, 496 (Va. 2006) (to create a contract, an offer must be “clear, definite, and explicit.”).

         Schack points the court to Sea-Land Service, Inc. v. O’Neal, 297 S.E.2d 647 (Va. 1982),

  arguing that it supports the existence of a contract in this case. But Sea-Land serves only to

  highlight Schack’s lack of evidence. The dispositive fact in that case was the plaintiff’s proof

  that her employer “promised her that, if she resigned from the one position, she would be

  employed in the other.” Sea-Land Serv., 297 S.E.2d at 650. This is precisely what Shack has not

  shown. There are no statements in the record from Gillespie that promise Schack the clerk

  position if she resigned from her registrar position. There are no statements offering Schack

  the clerk position at all. Without such clear, definite, and explicit statements, Schack cannot

  demonstrate a contract as a matter of law and therefore cannot prove breach or fraudulent

  inducement. See Ware v. Scott, 257 S.E.2d 855, 857 (1979) (recognizing that fraudulent

  inducement is limited to formation or performance of a contract).

         B. Plaintiff cannot demonstrate the elements of an ADA discrimination claim

         Schack’s second claim is that Parallon discriminated against her on the basis of her

  disability— Hyperemesis Gravidarum—in violation of the ADA. Disability discrimination

  may be proven through direct and indirect evidence or through the McDonnell Douglas Corp. v.


                                                 -10-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 11 of 16 Pageid#: 1153




  Green, 411 U.S. 792 (1973), burden-shifting framework. See Jacobs v. N.C. Admin. Off. of the Cts.,

  780 F.3d 562, 572 (4th Cir. 2015). Whichever route the plaintiffs takes, she must prove “(1)

  that she has a disability, (2) that she is a ‘qualified individual’ for the employment in question,

  and (3) that [her employer] discharged her (or took other adverse employment action) because

  of her disability.” EEOC v. Stowe–Pharr Mills, Inc., 216 F.3d 373, 377 (4th Cir. 2000).

            The first two elements require some explanation. A person can show a disability under

  the ADA in two ways. First, a plaintiff can show that they have “a physical or mental

  impairment that substantially limits one or more major life activities.” 42 U.S.C. § 12102(1)(A).

  Second, a plaintiff can show that they have a “perceived physical or mental impairment

  whether or not the impairment limits or is perceived to limit a major life activity.” 42 U.S.C. §

  12102(3)(A). A plaintiff is a “qualified individual” under the second element of the test if she,

  “with or without reasonable accommodation, can perform the essential functions of the

  employment position that [she] holds or desires.” 42 U.S.C. § 12111(8). In other words, a

  qualified individual is one who can perform the basic requirements of their job if given a

  reasonable accommodation.

            As noted above, Schack’s ADA discrimination claim fails because she cannot

  demonstrate any adverse employment action and therefore cannot prove the third element of

  the test. The only adverse employment event alleged in Schack’s complaint is the breach of

  contract and fraudulent inducement with respect to her resignation. Because she cannot show

  breach or fraud as a matter of law, she also cannot show disability discrimination as a matter

  of law.




                                                 -11-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 12 of 16 Pageid#: 1154




          But even putting the third element of the test aside, Schack cannot make out an ADA

  discrimination claim because she has not shown that she is a qualified individual. Specifically,

  her inability to attend work regularly rendered her incapable of performing the essential

  functions of her job. To prove she is a qualified individual—a necessary element of her ADA

  discrimination claim—Schack needed to demonstrate that, “with or without reasonable

  accommodation,” she could “perform the essential functions” of her job as a registrar. 42

  U.S.C.A. § 12111(8). A job function is essential if it “bear[s] more than a marginal relationship

  to the job at issue.” Tyndall v. Nat'l Educ. Ctrs., Inc. of Cal., 31 F.3d 209, 213 (4th Cir. 1994).

  Attending one’s job is the paradigmatic example of an essential job function. See Tyndall, 31

  F.3d at 213; Carr v. Reno, 23 F.3d 525, 529–30 (D.C. Cir. 1994); Walders v. Garrett, 765 F. Supp.

  303, 313 (E.D. Va. 1991). For that reason, it is a general rule that “[a]n employee who cannot

  meet the attendance requirements of the job at issue cannot be considered a ‘qualified’

  individual protected by the ADA.” Tyndall, 31 F.3d at 213. There is no reason to deviate from

  this rule with respect to Schack’s position as a registrar, which required her to be physically

  present at the hospital.

           Schack was unable to meet the attendance requirements for her position. Of the

  approximately 70 shifts she was scheduled to work at Parallon, she missed part or all of 27.

  (See ECF No. 44-1 at 98–99.) Of the 33 shifts between discovery of her pregnancy and

  resignation, she missed part or all of 12.2 (See id. at 42–70.) An individual who attends her job


                                    
  2 This is the most generous estimation of Schack’s attendance possible on the record before the court. Schack
  herself provided testimony that she was only scheduled to work “37 or 38” days for Parallon and missed 27 of
  those days. (See ECF No. 44-1 at 98–99.) By that accounting, Schack was absent for part or all of 70% of her
  shifts.


                                                      -12-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 13 of 16 Pageid#: 1155




  less than 70% of the time is not performing the essential functions of that job. See Posante v.

  Lifepoint Hosps., Inc., No. 4:10-CV-00055, 2011 WL 3679108, at *5 (W.D. Va. Aug. 23, 2011)

  (holding that a worker who missed 20% of his shifts was not performing the essential

  functions of the position). In fact, the record shows that Schack’s regular absences were

  sufficient to justify termination based on Parallon’s attendance policy. (See ECF Nos. 44-1 at

  52–53; 44-3 at 1–2.) No matter the accommodations Parallon provided her, Schack would

  have been unable to do her job because she would not have been present at her job.3 Schack’s

  filings in this court make no argument on this point, entirely ignoring both the law and

  defendant’s arguments on the qualified-individual issue. Ultimately, Shack’s absenteeism

  prevents her from bringing an ADA claim because she is not a “qualified individual.”

          Because Schack has not provided the court with any evidence of an adverse

  employment action against her and because she was routinely absent from her job—an issue

  that could not be cured by any accommodation—the court will grant summary judgment in

  favor of Parallon on Schack’s disability discrimination claim.

          C. Plaintiff cannot demonstrate the elements of a PDA discrimination claim

          Schack’s PDA claim fails for the same reasons as her ADA discrimination claim. Similar

  to disability discrimination, a prima facie case of pregnancy discrimination requires a plaintiff to

  show “(1) membership in a protected class; (2) satisfactory job performance; (3) adverse

                                    
  3 It would be no response for Schack to claim that Parallon could have provided her with time off as an
  accommodation. To be a qualified individual under the ADA, an individual must be able to perform the
  elements of the job with accommodation. Thus, a person cannot be a qualified individual if the necessary
  accommodation is that they be excused from performing their job. See Waggoner v. Olin Corp., 169 F.3d 481, 484
  (7th Cir. 1999) (“We think it also fair to conclude that in most instances the ADA does not protect persons
  who have erratic, unexplained absences, even when those absences are a result of a disability.”).



                                                      -13-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 14 of 16 Pageid#: 1156




  employment action; and (4) that similarly situated employees outside the protected class

  received more favorable treatment.” Gerner v. Cnty. of Chesterfield, 674 F.3d 264, 266 (4th Cir.

  2012) (quoting White v. BFI Waste Servs., LLC, 375 F.3d 288, 295 (4th Cir. 2004)).

         Schack fails the second and third elements of the test: the third because she has not

  shown any adverse employment action, and the second because her absenteeism rendered her

  job performance unsatisfactory.

         D. Plaintiff cannot demonstrate the elements of a failure-to-accommodate

             claim

         Schack’s final claim, failure to accommodate under the ADA, also falters on her

  absenteeism. To establish a prima facie case of failure to accommodate under the ADA, a

  plaintiff must show that: (1) she had a disability under the ADA; (2) her employer had notice

  of his disability; (3) she could perform the essential functions of the job with reasonable

  accommodations; and (4) her employer refused to make reasonable accommodations. Rhoads

  v. F.D.I.C., 257 F.3d 373, 387 n.11 (4th Cir. 2001). The ADA does not define “reasonable

  accommodations,” but lists making facilities accessible to disabled employees and “job

  restructuring, part-time or modified work schedules” as examples. 42 U.S.C. § 12111(9) (2010).

         The first problem with Schack’s accommodation claim is obvious in light of the

  foregoing analysis: she cannot show that she could perform the essential functions of the job.

  Her failure-to-accommodate claim, like the others, founders on her chronic absenteeism.

         But even if Schack could show that an accommodation would have allowed her to

  perform the essential functions of her job, she still could not make out a failure-to-

  accommodate claim. The EEOC’s interpretive guidance for the ADA clarifies that, under the


                                               -14-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 15 of 16 Pageid#: 1157




  second prong of the test, where an employee’s need for an accommodation is not obvious, an

  employer may require that the employee provide documentation of their need for an

  accommodation. See 29 C.F.R. § Pt. 1630, App. Failure to provide such documentation where

  it is reasonably required precludes a failure-to-accommodate claim. See Tchankpa v. Ascena Retail

  Grp., Inc., 951 F.3d 805, 812 (6th Cir. 2020); Ward v. McDonald, 762 F.3d 24, 32 (D.C. Cir.

  2014).

           In line with this guidance, Parallon’s ADA implementation procedures generally

  require a supporting physician’s statement for reasonable accommodation requests. (See ECF

  No. 46-20.) Schack did not provide such a statement to support her request for shorter shifts.4

  After she requested shorter shifts, she was informed that she needed to fill out a request form

  and provide a note from her doctor detailing the kind of accommodation she required. (See

  ECF Nos. 44-1 at 45–46; 44-17.) But Schack never provided a note from her doctor addressing

  her need for an accommodation. In fact, Schack testified in her deposition that her physician

  “wouldn’t give” her a note to support her ADA request. (Id. at 125.) While it is difficult to

  separate this issue from Schack’s inability to attend work—as it is obvious that shorter shifts

  or a different position would not have accommodated her disability because it precluded

  attendance of any kind—her failure to document her need for an accommodation

  independently bars her failure-to-accommodate claim.

           In sum, Schack cannot show that a reasonable accommodation would have allowed

  her to perform the essential functions of her position, and she did not provide Parallon with

                                     
  4 Schack argues that Parallon offered her the clerk position as a reasonable accommodation and did not request
  any documentation to support her disability with respect to it. (See ECF No. 46 at 33.) But, as explained above,
  the record does not show that she was offered the clerk position, only that Gillespie discussed it as a possible
  lateral move.

                                                       -15-
  
Case 7:19-cv-00767-TTC-RSB Document 56 Filed 02/08/21 Page 16 of 16 Pageid#: 1158




  documentation of her disability after its reasonable request for such. Because she has failed to

  satisfy the second and third elements, the court will grant summary judgment in favor of

  Parallon for Schack’s failure-to-accommodate claim.

                                                IV.

         Schack’s claims fall together. Her breach of contract claim undergirds both of her

  discrimination claims. When it falls because the record shows nothing resembling a contract,

  the other claims collapse as well. Even if it did not, the discrimination claims fail for the

  independently dispositive reason that Schack’s inability to attend her job places her outside of

  the ADA’s and PDA’s protections. This, in turn, also vitiates her ADA failure-to-

  accommodate claim. And even if the failure-to-accommodate claim could survive Schack’s

  absenteeism, the fact that she did not provide Parallon with documentation of her need for an

  accommodation would have the same effect. For those reasons, the court will enter judgment

  for Parallon on all of Schack’s claims.

         The clerk is directed to forward a copy of this Memorandum Opinion and the

  accompanying Order to all counsel of record.

  ENTERED this 8th day of February, 2021.



                                              ________________________________
                                              /s/ Thomas T. Cullen
                                              HON. THOMAS T. CULLEN
                                              UNITED STATES DISTRICT JUDGE




                                               -16-
  
